In the United States Court of Federal Claims
                                     No. 19-522T
                              (Filed: February 19, 2021)
                             NOT FOR PUBLICATION
***************************************
KENNETH PAUL CRAWFORD, JR.,           *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                    MEMORANDUM OPINION AND ORDER
      Plaintiff, appearing pro se, sues the United States on various theories arising
from disputes with the Internal Revenue Service. However, Plaintiff has neither paid
the required filing fee nor established grounds to proceed in forma pauperis. See
Order (ECF 12). Accordingly, the case is dismissed without prejudice for failure to
prosecute. See RCFC 41(b).
       Plaintiff was incarcerated at the time he filed suit. Complaint ¶¶ 2, 20 (ECF
1). As a prisoner, he moved for leave to proceed in forma pauperis. Motion (ECF 4).
But as this Court observed in a previous order, it appears that Plaintiff has since
been released. See Order (ECF 12); Notice of Change of Address (ECF 10) (advising
the Court of Plaintiff’s relocation to a private address). The Court therefore ordered
Plaintiff to “either resubmit[] an application to proceed [in forma pauperis] which
accounts for his current circumstances, or submit[] the filing fee” before March 31,
2020. Id. The Court stated that “[f]ailure to comply with this order may result in the
case being dismissed for failure to prosecute under RCFC 41(b).” Id. Almost a year
later, Plaintiff has taken no action.
       This Court may dismiss a case for failure to prosecute when the plaintiff “fails
… to comply with these rules or a court order.” RCFC 41(b). Here, Plaintiff’s failure
to comply with an order directing him to pay the filing fee or establish grounds for
proceeding in forma pauperis justifies dismissal. See, e.g., Bryant v. United States,
618 F. App’x 683, 686 (Fed. Cir. 2015) (“If a party fails to pay the requisite filing fee,
despite adequate notice and ample opportunity to do so, the Claims Court acts within
its discretion when it dismisses the action.”).
      This case is therefore DISMISSED without prejudice for failure to prosecute.
Plaintiff’s original motion to proceed in forma pauperis (ECF 4) and the government’s
motion to dismiss for lack of subject matter jurisdiction (ECF 8) are DENIED AS
MOOT.
      The Clerk is directed to enter judgment accordingly.


      IT IS SO ORDERED.
                                            s/ Stephen S. Schwartz
                                            STEPHEN S. SCHWARTZ
                                            Judge